Name: Council Regulation (EEC) No 1772/90 of 26 June 1990 amending Regulation (EEC) No 2390/89 laying down general rules for the import of wines, grape juice and grape must
 Type: Regulation
 Subject Matter: foodstuff;  beverages and sugar;  trade policy;  tariff policy;  health
 Date Published: nan

 Avis juridique important|31990R1772Council Regulation (EEC) No 1772/90 of 26 June 1990 amending Regulation (EEC) No 2390/89 laying down general rules for the import of wines, grape juice and grape must Official Journal L 163 , 29/06/1990 P. 0003 - 0004 Finnish special edition: Chapter 3 Volume 33 P. 0015 Swedish special edition: Chapter 3 Volume 33 P. 0015 *****COUNCIL REGULATION (EEC) No 1772/90 of 26 June 1990 amending Regulation (EEC) No 2390/89 laying down general rules for the import of wines, grape juice and grape must THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1325/90 (2), and in particular Article 70 (2) thereof, Having regard to the proposal from the Commission, Whereas Article 4 of Regulation (EEC) No 2390/89 (3), as amended by Regulation (EEC) No 3887/89 (4), provides for a certain number of exemptions from presentation of a certificate and analysis report for wine sector products to be imported into the Community; whereas those rules should, for the sake of harmonization, be brought into line with the customs rules on duty free allowances and on accompanying documents for wine sector products transported within the Community, HAS ADOPTED THIS REGULATION: Article 1 Article 4 of Regulation (EEC) No 2390/89 is hereby amended as follows: (a) Paragraphs 1 and 2 are replaced by the following: '1. No certificate or analysis report need be presented for products origining in and coming from third countries in labelled containers of not more than 5 litres fitted with a non-reusable closing device where the total quantity transported, whether or not made up of separate consignments, does not exceed 100 litres. 2. A certificate and analysis report shall also be dispensed with for: (a) quantities of products not exceeding 30 litres per traveller contained in the personal luggage of travellers wihtin the meaning of Article 45 of Council Regulation (EEC) No 918/83 of 28 March 1983 setting up a Community system of reliefs from customs duty (1), as last amended by Regulation (EEC) No 4235/88 (2); (b) quantities of wine not exceeding 30 litres, sent in consignments from one private individual to another, within the meaning of Article 29 of Regulation (EEC) No 918/83; (c) wine and grape juice in labelled containers of not more than 5 litres fitted with a non-reusable closing device, originating in and coming from third countries whose annual imports into the Community are less than 1 000 hectolitres; (d) wine and grape juice forming part of the belongings of private individuals who are moving house; (e) wine and grape juice for trade fairs as defined in the customs provisions applicable, provided that the products in question are put up in labelled containers of not more than 2 litres fitted with a non-reusable closing device; (f) quantities of wine, grape must and grape juice imported for the purpose of scientific or technical experiments, subject to a maximum of 1 hectolitre; (g) wine and grape juice for diplomatic, consular or similar establishments imported as part of their duty-free allowance; (h) wine and grape juice held on board international means of transport as victualling supplies. The case of exemption referred to in paragraph 1 may not be combined with one or more of the cases of exemption referred to in this paragraph. (1) OJ No L 105, 23. 4. 1983, p. 1. (2) OJ No L 373, 31. 12. 1988, p. 1.' (b) Paragraph 4 is replaced by the following: '4. The third countries referred to in paragraph 2 (c) shall be specified in the detailed rules of implementation.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 September 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 26 June 1990. For the Council The President M. O'KENNEDY (1) OJ No L 84, 27. 3. 1987, p. 1. (2) OJ No L 132, 16. 5. 1990, p. 19. (3) OJ No L 232, 9. 8. 1989, p. 7. (4) OJ No L 378, 27. 12. 1989, p. 14.